PRATT, J.
The important question is whether the $2,500 check received by plaintiff! from defendant the day before Christmas, 1889, was a gift, or whether it was an advance on account of plaintiff’s salary. The referee has found it to be a gift, and we do not see how he could reasonably have decided otherwise. The referee’s opinion discusses the matter so fully that there is no need to pursue the argument further. The suggestion that a check cannot be a valid gift has no weight. It may well be that, had the maker of the *619check stopped its payment, an action against the maker could not have been maintained. But, after the money was paid, the transaction could not be revoked; the gift was complete. That is to say, although the gift of the check might not be binding and irrevocable, the check was the means and instrument by which the gift of money was effected. Judgment affirmed, with costs.
CULLEN, J.
I concur, on the ground that if the defendant made the present under mistake, or forgetting that plaintiff’s salary had been increased, he should, upon discovering the error, have disapproved the transaction and notified the plaintiff.